


EXHIBIT 10.1


2007 INCENTIVE STOCK PLAN,
AS AMENDED


1.    PURPOSE OF THE PLAN.
This 2007 Incentive Stock Plan (the “Plan”) is intended as an incentive, to
retain in the employ of and as directors, officers, consultants, advisors and
employees to Handy & Harman Ltd., a Delaware corporation (the “Company”) and any
Subsidiary of the Company, within the meaning of Section 424(f) of the United
States Internal Revenue Code of 1986, as amended (the “Code”), persons of
training, experience and ability, to attract new directors, officers,
consultants, advisors and employees whose services are considered valuable, to
encourage the sense of proprietorship and to stimulate the active interest of
such persons in the development and financial success of the Company and its
Subsidiaries.
Certain options granted pursuant to the Plan may constitute incentive stock
options within the meaning of Section 422 of the Code (the “Incentive Options”)
while certain other options granted pursuant to the Plan may be nonqualified
stock options (the “Nonqualified Options”). Incentive Options and Nonqualified
Options are hereinafter referred to collectively as “Options.”
The Company intends that the Plan meet the requirements of Rule 16b-3 (“Rule
16b-3”) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and that transactions of the type specified in subparagraphs (c)
to (f) inclusive of Rule 16b-3 by officers and directors of the Company pursuant
to the Plan will be exempt from the operation of Section 16(b) of the Exchange
Act. Further, the Plan may satisfy the performance-based compensation exception
to the limitation on the Company's tax deductions imposed by Section 162(m) of
the Code with respect to those Options for which qualification for such
exception is intended. In all cases, the terms, provisions, conditions and
limitations of the Plan shall be construed and interpreted consistent with the
Company's intent as stated in this Section 1.
2.    ADMINISTRATION OF THE PLAN.
The Board of Directors of the Company (the “Board”) shall appoint and maintain
as administrator of the Plan a Committee (the “Committee”) consisting of two or
more directors who are “Non-Employee Directors” (as such term is defined in Rule
16b-3) and “Outside Directors” (as such term is defined in Section 162(m) of the
Code), which shall serve at the pleasure of the Board. The Committee, subject to
Sections 3 and 5 hereof, shall have full power and authority to designate
recipients of Options, stock appreciation rights (“Stock Appreciation Rights”),
restricted stock (“Restricted Stock”) and other equity incentives or stock or
stock based awards (“Equity Incentives”) and to determine the terms and
conditions of respective Option, Stock Appreciation Rights, Restricted Stock and
Equity Incentives agreements (which need not be identical) and to interpret the
provisions and supervise the administration of the Plan. The Committee shall
have the authority, without limitation, to designate which Options granted under
the Plan shall be Incentive Options and which shall be Nonqualified Options. To
the extent any Option does not qualify as an Incentive Option, it shall
constitute a separate Nonqualified Option.
Subject to the provisions of the Plan, the Committee shall interpret the Plan
and all Options, Stock Appreciation Rights, Restricted Stock and Equity
Incentives granted under the Plan, shall make such rules as it deems necessary
for the proper administration of the Plan, shall make all other determinations
necessary or advisable for the administration of the Plan and shall correct any
defects or supply any omission or reconcile any inconsistency in the Plan or in
any Options, Stock Appreciation Rights, Restricted Stock or Equity Incentives
granted under the Plan in the manner and to the extent that the Committee deems
desirable to carry into effect the Plan or any Options, Stock Appreciation
Rights, Restricted Stock or Equity Incentives. The act or determination of a
majority of the Committee shall be the act or determination of the Committee and
any decision reduced to writing and signed by all of the members of the
Committee shall be fully effective as if it had been made by a majority at a
meeting duly held. Subject to the provisions of the Plan, any action taken or
determination made by the Committee pursuant to this and the other Sections of
the Plan shall be conclusive on all parties.
In the event that for any reason the Committee is unable to act or if the
Committee at the time of any grant, award or other acquisition under the Plan
does not consist of two or more Non-Employee Directors, or if there shall be no
such Committee, then the Plan shall be administered by the Board, and references
herein to the Committee (except in the proviso to this sentence) shall be deemed
to be references to the Board, and any such grant, award or other acquisition
may be approved or ratified in any




--------------------------------------------------------------------------------




other manner contemplated by subparagraph (d) of Rule 16b-3; provided, however,
that grants to the Company's Chief Executive Officer or to any of the Company's
other four most highly compensated officers that are intended to qualify as
performance-based compensation under Section 162(m) of the Code may only be
granted by the Committee.
3.    DESIGNATION OF OPTIONEES AND GRANTEES.
The persons eligible for participation in the Plan as recipients of Options (the
“Optionees”), Stock Appreciation Rights, Restricted Stock or Equity Incentives
(respectively, the “Grantees”) shall include directors, officers and employees
of, and consultants and advisors to, the Company or any Subsidiary; provided
that Incentive Options may only be granted to employees of the Company and the
Subsidiaries. In selecting Optionees and Grantees, and in determining the number
of shares to be covered by each Option, Stock Appreciation Right, Restricted
Stock or Equity Incentive granted to Optionees or Grantees, the Committee may
consider any factors it deems relevant, including without limitation, the office
or position held by the Optionee or Grantee or the Optionee or Grantee's
relationship to the Company, the Optionee or Grantee's degree of responsibility
for and contribution to the growth and success of the Company or any Subsidiary,
the Optionee or Grantee's length of service, promotions and potential. An
Optionee or Grantee who has been granted an Option, Stock Appreciation Right,
Restricted Stock or Equity Incentive hereunder may be granted an additional
Option or Options, Stock Appreciation Right(s), Restricted Stock or Equity
Incentive(s) if the Committee shall so determine.
4.    STOCK RESERVED FOR THE PLAN.
Subject to adjustment as provided in Section 10 hereof, a total of 2,075,000
shares of the Company's Common Stock, $0.01 par value per share (the “Stock”),
shall be subject to the Plan, all of which may be Incentive Options. The maximum
number of shares of Stock that may be subject to Options and Stock Appreciation
Rights granted under the Plan to any individual in any calendar year shall not
exceed 200,000, all of which may be Incentive Options, and the method of
counting such shares shall conform to any requirements applicable to
performance-based compensation under Section 162(m) of the Code, if
qualification as performance-based compensation under Section 162(m) of the Code
is intended. The shares of Stock subject to the Plan shall consist of unissued
shares, treasury shares or previously issued shares held by any Subsidiary of
the Company, and such amount of shares of Stock shall be and is hereby reserved
for such purpose. Any of such shares of Stock that may remain unsold and that
are not subject to outstanding Options at the termination of the Plan shall
cease to be reserved for the purposes of the Plan, but until termination of the
Plan the Company shall at all times reserve a sufficient number of shares of
Stock to meet the requirements of the Plan. Should any Option, Stock
Appreciation Right, Restricted Stock, or Equity Incentives expire or be canceled
prior to its exercise or vesting in full or should the number of shares of Stock
to be delivered upon the exercise or vesting in full of an Option, Stock
Appreciation Right, Restricted Stock, or Equity Incentives be reduced for any
reason, the shares of Stock theretofore subject to such Option, Stock
Appreciation Right, Restricted Stock, or Equity Incentives may be subject to
future Option, Stock Appreciation Right, Restricted Stock, or Equity Incentives
under the Plan, except in the case of an Option or Stock Appreciation Right
where such reissuance is inconsistent with the provisions of Section 162(m) of
the Code where qualification as performance-based compensation under Section
162(m) of the Code is intended.
5.    TERMS AND CONDITIONS OF OPTIONS.
Options granted under the Plan shall be subject to the following conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:
(a)    OPTION PRICE. The purchase price of each share of Stock purchasable under
an Option shall be determined by the Committee at the time of grant, but shall
not be less than 100% of the Fair Market Value (as defined below) of such share
of Stock on the date the Option is granted; PROVIDED, HOWEVER, that with respect
to an Optionee who, at the time an Incentive Option is granted, owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, the
purchase price per share of Stock under an Incentive Option shall be at least
110% of the Fair Market Value per share of Stock on the date of grant. The
exercise price for each Option shall be subject to adjustment as provided in
Section 10 below. “Fair Market Value” means the closing price of publicly traded
shares of Stock on the business day immediately prior to the grant on the
principal securities exchange on which shares of Stock are listed (if the shares
of Stock are so listed), or on the NASDAQ Stock Market (if the shares of Stock
are regularly quoted on the NASDAQ Stock Market), or, if not so listed or
regularly quoted, the mean between the closing bid and asked prices of publicly
traded shares of Stock in the over the counter market, or, if such bid and asked
prices shall not be available, as reported by any nationally recognized
quotation service selected by the Company, or as determined by the Committee in
a manner consistent with the provisions of the Code. Anything in this Section
5(a) to the contrary notwithstanding, in no event shall the purchase price of a
share of Stock be less than the minimum price permitted under the rules and
policies of any national securities exchange on which the shares of Stock are
listed.




--------------------------------------------------------------------------------




(b)    OPTION TERM. The term of each Option shall be fixed by the Committee, but
no Option shall be exercisable more than ten years after the date such Option is
granted and in the case of an Incentive Option granted to an Optionee who, at
the time such Incentive Option is granted, owns (within the meaning of Section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of stock of the Company or of any Subsidiary, no such Incentive Option
shall be exercisable more than five years after the date such Incentive Option
is granted.
(c)    EXERCISABILITY. Subject to Section 5(e) hereof, Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee.
Upon the occurrence of a “Change in Control” (as hereinafter defined), the
Committee may accelerate the vesting and exercisability of outstanding Options,
in whole or in part, as determined by the Committee in its sole discretion. In
its sole discretion, the Committee may also determine that, upon the occurrence
of a Change in Control, each outstanding Option shall terminate within a
specified number of days after notice to the Optionee thereunder, and each such
Optionee shall receive, with respect to each share of Company Stock subject to
such Option, an amount equal to the excess of the Fair Market Value of such
shares immediately prior to such Change in Control over the exercise price per
share of such Option; such amount shall be payable in cash, in one or more kinds
of property (including the property, if any, payable in the transaction) or a
combination thereof, as the Committee shall determine in its sole discretion.
For purposes of the Plan, a Change in Control shall be deemed to have occurred
if:
(i)    a tender offer (or series of related offers) shall be made and
consummated for the ownership of 50% or more of the outstanding voting
securities of the Company, unless as a result of such tender offer more than 50%
of the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to the commencement of such offer), any employee benefit
plan of the Company or its Subsidiaries, and their affiliates;
(ii)    the Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to such transaction), any employee benefit plan of the Company
or its Subsidiaries, and their affiliates;
(iii)    the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company, unless as a result of such
sale more than 50% of such assets shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its Subsidiaries and
their affiliates; or
(iv)    a Person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record), unless as a result of such acquisition more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the first acquisition of such securities by such Person),
any employee benefit plan of the Company or its Subsidiaries, and their
affiliates.
For purposes of this Section 5(c), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act. In addition, for such purposes, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof; however, a Person shall not include (A) the Company or
any of its Subsidiaries; (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Subsidiaries; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.
(d)    METHOD OF EXERCISE. Options to the extent then exercisable may be
exercised in whole or in part at any time during the option period, by giving
written notice to the Company specifying the number of shares of Stock to be
purchased, accompanied by payment in full of the purchase price, in cash, or by
check or such other instrument as may be acceptable to the Committee. As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may be made at the election of the Optionee (i) in the form
of Stock owned by the Optionee (based on the Fair Market Value of the Stock on
the trading day before the Option is exercised) which is not the subject of any
pledge or security interest, (ii) in the form of shares of Stock withheld by the
Company from the shares of Stock otherwise to be received with such withheld
shares of Stock having a Fair Market Value on the date of exercise equal to the
exercise price of the Option, or (iii) by a combination of the foregoing,
provided that the combined value of all cash and cash equivalents and the Fair
Market Value of any shares surrendered to the




--------------------------------------------------------------------------------




Company is at least equal to such exercise price and except with respect to (ii)
above, such method of payment will not cause a disqualifying disposition of all
or a portion of the Stock received upon exercise of an Incentive Option. An
Optionee shall have the right to dividends and other rights of a stockholder
with respect to shares of Stock purchased upon exercise of an Option at such
time as the Optionee (i) has given written notice of exercise and has paid in
full for such shares and (ii) has satisfied such conditions that may be imposed
by the Company with respect to the withholding of taxes.
(e)    LIMIT ON VALUE OF INCENTIVE OPTION. The aggregate Fair Market Value,
determined as of the date the Incentive Option is granted, of Stock for which
Incentive Options are exercisable for the first time by any Optionee during any
calendar year under the Plan (and/or any other stock option plans of the Company
or any Subsidiary) shall not exceed $100,000.
(f)    INCENTIVE OPTION SHARES. A grant of an Incentive Option under this Plan
shall provide that (a) the Optionee shall be required as a condition of the
exercise to furnish to the Company any payroll (employment) tax required to be
withheld, and (b) if the Optionee makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any share
or shares of Stock issued to him upon exercise of an Incentive Option granted
under the Plan within the two year period commencing on the day after the date
of the grant of such Incentive Option or within a one year period commencing on
the day after the date of transfer of the share or shares to him pursuant to the
exercise of such Incentive Option, he shall, within 10 days after such
disposition, notify the Company thereof and immediately deliver to the Company
any amount of United States federal, state and local income tax withholding
required by law.
6.    TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.
Stock Appreciation Rights shall be granted with an exercise price that is not
less than 100% of the Fair Market Value (as defined in Section 5(a) herein) of a
share of Common Stock on the date the Stock Appreciation Right is granted and
shall be exercisable at such time or times and subject to such other terms and
conditions as shall be determined by the Committee. Unless otherwise provided,
Stock Appreciation Rights shall become immediately exercisable and shall remain
exercisable until expiration, cancellation or termination of the award. Such
rights may be exercised in whole or in part by giving written notice to the
Company. Stock Appreciation Rights to the extent then exercisable may be
exercised for payment in cash, shares of Common Stock or a combination of both,
as the Committee shall deem desirable, equal to: (i) the excess of the Fair
Market Value as defined in Section 5(a) herein of a share of Common Stock on the
date of exercise over (ii) the exercise price of such Stock Appreciation Right.
7.    TERMS AND CONDITIONS OF RESTRICTED STOCK.
Restricted Stock may be granted under this Plan aside from, or in association
with, any other award and shall be subject to the following conditions and shall
contain such additional terms and conditions (including provisions relating to
the acceleration of vesting of Restricted Stock upon a Change of Control), not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
(a)    GRANTEE RIGHTS. A Grantee shall have no rights to an award of Restricted
Stock unless and until Grantee accepts the award within the period prescribed by
the Committee and, if the Committee shall deem desirable, makes payment to the
Company in cash, or by check or such other instrument as may be acceptable to
the Committee. After acceptance and issuance of a certificate or certificates,
as provided for below, the Grantee shall have the rights of a stockholder with
respect to Restricted Stock subject to the non-transferability and forfeiture
restrictions described in section 7(d) below.
(b)    ISSUANCE OF CERTIFICATES. The Company shall issue in the Grantee's name a
certificate or certificates for the shares of Common Stock associated with the
award promptly after the Grantee accepts such award.
(c)    DELIVERY OF CERTIFICATES. Unless otherwise provided, any certificate or
certificates issued evidencing shares of Restricted Stock shall not be delivered
to the Grantee until such shares are free of any restrictions specified by the
Committee at the time of grant.
(d)    FORFEITABILITY, NON-TRANSFERABILITY OF RESTRICTED STOCK. Shares of
Restricted Stock are forfeitable until the terms of the Restricted Stock grant
have been satisfied. Shares of Restricted Stock are not transferable until the
date on which the Committee has specified such restrictions has lapsed. Unless
otherwise provided, distributions of additional shares or property in the form
of dividends or otherwise in respect of shares of Restricted Stock shall be
subject to the same restrictions as such shares of Restricted Stock.
(e)    CHANGE OF CONTROL. Upon the occurrence of a Change in Control, the
Committee may accelerate the vesting of outstanding Restricted Stock, in whole
or in part, as determined by the Committee in its sole discretion.




--------------------------------------------------------------------------------




8.    OTHER EQUITY INCENTIVES OR STOCK BASED AWARDS.
The Committee may grant Equity Incentives (including the grant of unrestricted
shares) to such key persons, in such amounts and subject to such terms and
conditions, as the Committee shall in its discretion determine, subject to the
provisions of the Plan. Such awards may entail the transfer of actual shares of
Common Stock to Plan participants, or payment in cash or otherwise of amounts
based on the value of shares of Common Stock.
9.    TERM OF PLAN.
No Option, Stock Appreciation Rights, Restricted Stock or Equity Incentives
shall be granted pursuant to the Plan on the date which is ten years from the
effective date of the Plan, but Options, Stock Appreciation Rights or Equity
Incentives theretofore granted may extend beyond that date.
10.    CAPITAL CHANGE OF THE COMPANY.
In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or similar type of corporate restructuring affecting the Stock,
the Committee shall make an appropriate and equitable adjustment in the number
and kind of shares reserved for issuance under the Plan and in the number and
option price of shares subject to outstanding Options granted under the Plan, to
the end that after such event each Optionee's proportionate interest shall be
maintained as immediately before the occurrence of such event. The Committee
shall, to the extent feasible, make such other adjustments as may be required
under the tax laws so that any Incentive Options previously granted shall not be
deemed modified within the meaning of Section 424(h) of the Code. Appropriate
adjustments shall also be made in the case of outstanding Stock Appreciation
Rights and Restricted Stock granted under the Plan.
11.    PURCHASE FOR INVESTMENT.
Unless the Options and shares covered by the Plan have been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the Company has
determined that such registration is unnecessary, each person exercising or
receiving Options, Stock Appreciation Rights, Restricted Stock or Equity
Incentives under the Plan may be required by the Company to give a
representation in writing that he is acquiring the securities (if issued) for
his own account for investment and not with a view to, or for sale in connection
with, the distribution of any part thereof.
12.    TAXES.
(a)    The Company may make such provisions as it may deem appropriate,
consistent with applicable law, in connection with any Options, Stock
Appreciation Rights, Restricted Stock or Equity Incentives granted under the
Plan with respect to the withholding of any taxes (including income or
employment taxes) or any other tax matters.
(b)    If any Grantee, in connection with the acquisition of Restricted Stock,
makes the election permitted under section 83(b) of the Code (that is, an
election to include in gross income in the year of transfer the amounts
specified in section 83(b)), such Grantee shall notify the Company of the
election with the Internal Revenue Service pursuant to regulations issued under
the authority of Code section 83(b).
(c)    If any Grantee shall make any disposition of shares of Stock issued
pursuant to the exercise of an Incentive Option under the circumstances
described in section 421(b) of the Code (relating to certain disqualifying
dispositions), such Grantee shall notify the Company of such disposition within
10 days hereof.
13.    EFFECTIVE DATE OF PLAN.
The Plan shall be effective on February 28, 2007; PROVIDED, HOWEVER, that if,
and only if, certain options are intended to qualify as Incentive Stock Options,
the Plan must subsequently be approved by majority vote of the Company's
stockholders no later than February 28, 2007, and further, that in the event
certain Option grants hereunder are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code, the requirements
as to shareholder approval set forth in Section 162(m) of the Code are
satisfied.
14.    AMENDMENT AND TERMINATION, SECTION 409A OF THE CODE.
The Board may amend, suspend, or terminate the Plan, except that no amendment
shall be made that would impair the rights of any Optionee or Grantee under any
Option, Stock Appreciation Right, Restricted Stock or Equity Incentive
theretofore




--------------------------------------------------------------------------------




granted without the Optionee or Grantee's consent, and except that no amendment
shall be made which, without the approval of the stockholders of the Company
would:
(a)
materially increase the number of shares that may be issued under the Plan,
except as is provided in Section 10;



(b)    materially increase the benefits accruing to the Optionees or Grantees
under the Plan;
(c)    materially modify the requirements as to eligibility for participation in
the Plan;
(d)
decrease the exercise price of an Incentive Option to less than 100% of the Fair
Market Value per share of Stock on the date of grant thereof or the exercise
price of a Nonqualified Option to less than 100% of the Fair Market Value per
share of Stock on the date of grant thereof;

(e)
result in a change in the granting corporation of the Stock awarded hereunder;

(f)
result in a change in the stock available for awards hereunder;

(g)
extend the term of any Option beyond that provided for in Section 5(b); or



(h)
except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, Stock, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Stock or other securities, or similar transaction(s),
or any capital change of the Company set forth in Section 10 hereof): (a) amend
the terms of outstanding Options or Stock Appreciation Rights to reduce the
exercise price of such outstanding Options or Stock Appreciation Rights; (b)
cancel outstanding Options or Stock Appreciation Rights in exchange for Options
or Stock Appreciation Rights with an exercise price that is less than the
exercise price of the original Options or Stock Appreciation Rights; or (c)
cancel outstanding Options or Stock Appreciation Rights with an exercise price
above the current stock price in exchange for cash or other securities.

Subject to the forgoing, the Committee may amend the terms of any Option, Stock
Appreciation Right, Restricted Stock or Equity Incentive theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any Optionee or Grantee without the Optionee or Grantee's consent.
It is the intention of the Board that the Plan comply strictly with the
provisions of Section 409A of the Code and Treasury Regulations and other
Internal Revenue Service guidance promulgated thereunder (the “Section 409A
Rules) and the Committee shall exercise its discretion in granting Options,
Stock Appreciation Rights or Restricted Stock hereunder (and the terms of such
grants), accordingly. The Plan and any grant of an Option, Stock Appreciation
right or Restricted Stock hereunder may be amended from time to time (without,
in the case of an Award, the consent of the Participant) as may be necessary or
appropriate to comply with the Section 409A Rules.
15.    GOVERNMENT REGULATIONS.
The Plan, and the grant and exercise of Options, Stock Appreciation Rights,
Restricted Stock and Equity Incentives hereunder, and the obligation of the
Company to sell and deliver shares under such Options, Stock Appreciation
Rights, Restricted Stock and Equity Incentives shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies, national securities exchanges and interdealer quotation
systems as may be required.
16.    GENERAL PROVISIONS.
(a)    CERTIFICATES. All certificates for shares of Stock delivered under the
Plan shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, or other securities commission having
jurisdiction, any applicable Federal or state securities law, any stock exchange
or interdealer quotation system upon which the Stock is then listed or traded
and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.
(b)    EMPLOYMENT MATTERS. The adoption of the Plan shall not confer upon any
Optionee or Grantee of the Company or any Subsidiary any right to continued
employment or, in the case of an Optionee or Grantee who is a director,
continued service as a director, with the Company or a Subsidiary, as the case
may be, nor shall it interfere in any way with the right of the




--------------------------------------------------------------------------------




Company or any Subsidiary to terminate the employment of any of its employees,
the service of any of its directors or the retention of any of its consultants
or advisors at any time.
(c)    LIMITATION OF LIABILITY. No member of the Board or the Committee, or any
officer or employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.
(d)    REGISTRATION OF STOCK. Notwithstanding any other provision in the Plan,
no Option may be exercised unless and until the Stock to be issued upon the
exercise thereof has been registered under the Securities Act and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration in the United States. The Company shall not be under any
obligation to register under applicable federal or state securities laws any
Stock to be issued upon the exercise of an Option granted hereunder in order to
permit the exercise of an Option and the issuance and sale of the Stock subject
to such Option, although the Company may in its sole discretion register such
Stock at such time as the Company shall determine. If the Company chooses to
comply with such an exemption from registration, the Stock issued under the Plan
may, at the direction of the Committee, bear an appropriate restrictive legend
restricting the transfer or pledge of the Stock represented thereby, and the
Committee may also give appropriate stop transfer instructions with respect to
such Stock to the Company's transfer agent.
(e)    NON TRANSFERABILITY. Options and Stock Appreciation Rights granted
hereunder are not transferable and may be exercised solely by the Optionee or
Grantee during his lifetime or after his death by the person or persons entitled
thereto under his will or the laws of descent and distribution. The Committee,
in its sole discretion, may permit a transfer of a Nonqualified Option to (i) a
trust for the benefit of the Optionee or (ii) a member of the Optionee's
immediate family (or a trust for his or her benefit). Any attempt to transfer,
assign, pledge or otherwise dispose of, or to subject to execution, attachment
or similar process, any Option or Stock Appreciation Right contrary to the
provisions hereof shall be void and ineffective and shall give no right to the
purported transferee.
(f)    NO RIGHTS AS A STOCKHOLDER. No Optionee or Grantee (or other person
having the right to exercise such award) shall have any of the rights of a
stockholder of the Company with respect to shares subject to such award until
the issuance of a stock certificate to such person for such shares. Except as
otherwise provided herein, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) for which the record date is prior to the
date such stock certificate is issued.
(g)    TERMINATION BY DEATH. Unless otherwise determined by the Committee, if
any Optionee or Grantee's employment with or service to the Company or any
Subsidiary terminates by reason of death, the Option or Stock Appreciation Right
may thereafter be exercised, to the extent then exercisable (or on such
accelerated basis as the Committee shall determine at or after grant), by the
legal representative of the estate or by the legatee of the Optionee or Grantee
under the will of the Optionee or Grantee, for a period of one year after the
date of such death or until the expiration of the stated term of such Option or
Stock Appreciation Right as provided under the Plan, whichever period is
shorter.
(h)    TERMINATION BY REASON OF DISABILITY. Unless otherwise determined by the
Committee, if any Optionee or Grantee's employment with or service to the
Company or any Subsidiary terminates by reason of total and permanent
disability, any Option or Stock Appreciation Right held by such Optionee or
Grantee may thereafter be exercised, to the extent it was exercisable at the
time of termination due to Disability (or on such accelerated basis as the
Committee shall determine at or after grant), but may not be exercised after 60
days after the date of such termination of employment or service or the
expiration of the stated term of such Option or Stock Appreciation Right,
whichever period is shorter; provided, however, that, if the Optionee or Grantee
dies within such 60-day period, any unexercised Option or Stock Appreciation
Right held by such Optionee or Grantee shall thereafter be exercisable to the
extent to which it was exercisable at the time of death for a period of one year
after the date of such death or for the stated term of such Option or Stock
Appreciation Right, whichever period is shorter.
(i)    TERMINATION BY REASON OF RETIREMENT. Unless otherwise determined by the
Committee, if any Optionee or Grantee's employment with or service to the
Company or any Subsidiary terminates by reason of Normal or Early Retirement (as
such terms are defined below), any Option or Stock Appreciation Right held by
such Optionee or Grantee may thereafter be exercised to the extent it was
exercisable at the time of such Retirement (or on such accelerated basis as the
Committee shall determine at or after grant), but may not be exercised after 60
days after the date of such termination of employment or service or the
expiration of the stated term of such Option or Stock Appreciation Right,
whichever period is shorter; provided, however, that, if the Optionee or Grantee
dies within such 60-day period, any unexercised Option or Stock Appreciation
Right held by such Optionee or Grantee shall thereafter be exercisable, to the
extent to which it was exercisable at the time of death, for a period of one
year after the date of such death or for the stated term of such Option or Stock
Appreciation Right, whichever




--------------------------------------------------------------------------------




period is shorter.
For purposes of this paragraph (i), “Normal Retirement” shall mean retirement
from active employment with the Company or any Subsidiary on or after the normal
retirement date specified in the applicable Company or Subsidiary pension plan
or if no such pension plan, age 65, and “Early Retirement” shall mean retirement
from active employment with the Company or any Subsidiary pursuant to the early
retirement provisions of the applicable Company or Subsidiary pension plan or if
no such pension plan, age 55.
(j)    OTHER TERMINATION. Unless otherwise determined by the Committee, if any
Optionee or Grantee's employment with or service to the Company or any
Subsidiary terminates for any reason other than death, Disability or Normal or
Early Retirement, the Option or Stock Appreciation Right shall thereupon
terminate, except that the portion of any Option or Stock Appreciation Right
that was exercisable on the date of such termination of employment or service
may be exercised for the lesser of 30 days after the date of termination or the
balance of such Option or Stock Appreciation Right's term if the Optionee or
Grantee's employment or service with the Company or any Subsidiary is terminated
by the Company or such Subsidiary without cause or for good reason by the
Optionee or Grantee (the determination as to whether termination was for cause
or for good reason to be made by the Committee). The transfer of an Optionee or
Grantee from the employ of or service to the Company to the employ of or service
to a Subsidiary, or vice versa, or from one Subsidiary to another, shall not be
deemed to constitute a termination of employment or service for purposes of the
Plan.
(k)    CONFLICTS WITH EMPLOYMENT AGREEMENTS. In the event of any inconsistency
between the terms of an award hereunder and an employment agreement, the terms
of the employment agreement shall govern.
(l)    CLAWBACK. The Committee shall, in all appropriate circumstances and in
accordance with guidance issued by the Securities and Exchange Commission,
require reimbursement of any annual incentive payment including Incentive
Options and Nonqualified Options to an executive officer where: (i) the payment
was predicated upon achieving certain financial results that were subsequently
the subject of a substantial restatement of Company financial statements filed
with the U.S. Securities and Exchange Commission; and (ii) a lower payment would
have been made to the executive based upon the restated financial results. In
each such instance, the Committee shall, to the extent practicable and in a
manner consistent with Section 409A of the Code, seek to recover from the
individual executive the amount by which the individual executive's incentive
payments for the three year period preceding the accounting restatement exceeded
the lower payment that would have been made based on the restated financial
results. For purposes of this policy, the term “executive officer” means any
officer who has been designated an executive officer by the Board.
(m)    REPORTING. The Company will provide Optionees who are awarded Incentive
Options with statements in accordance with Section 6039(a) of the Code and will
file a return with the Internal Revenue Service with respect to Optionees who
are awarded Incentive Options in accordance with Section 6039(a)(1) of the Code.
The Company will provide Optionees who are awarded Nonqualified Options with a
statement containing the information set forth in Treasury Regulation Section
1.61-14(c)(3).


HANDY & HARMAN LTD.






